
	

114 HRES 453 IH: Expressing the sense of the House of Representatives that the United States Government should provide additional relief and assistance to the island of Dominica.
U.S. House of Representatives
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 453
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2015
			Ms. Plaskett (for herself, Ms. Clarke of New York, Ms. Wilson of Florida, Mr. Engel, and Ms. Maxine Waters of California) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States Government should
			 provide additional relief and assistance to the island of Dominica.
	
	
 Whereas Tropical Storm Erika brought calamitous flooding, damage, and wreaked havoc to the island of Dominica on August 27, 2015;
 Whereas Tropical Storm Erika sustained winds of 50 mph and gusts up to 65 mph and dumped over 15 inches (38 centimeters) of rain on the mountainous island;
 Whereas the population of the island of Dominica is about 72,000 people; Whereas during a televised address, Dominica Prime Minister Roosevelt Skerrit said Hurricane Erika set the nation's developmental progress back 20 years, as hundreds of homes and multiple other structures were destroyed;
 Whereas Tropical Storm Erika whipped the island of Dominica for more than 5 hours on Wednesday, bringing strong winds and a torrent of intense rain that provoked flooding and landslides;
 Whereas Tropical Storm Erika has caused Dominica to be set back 20 years in the damage inflicted by the storm;
 Whereas Tropical Storm Erika washed away bridges and numerous roads and left several communities cut off from the rest of the island;
 Whereas Tropical Storm Erika has left infrastructural damages estimated at $612,700,000 and 371 houses have been destroyed in a population of approximately 72,000 people;
 Whereas according to the Government of the Commonwealth of Dominica, clean-up is currently estimated at $12,000,000;
 Whereas cost of reconstruction of tourism infrastructure is estimated at $19 million and the reconstruction of 300 homes, as well as bridges, miles of roadway and water systems;
 Whereas with a total reconstruction bill estimated at $300 million and already carrying a debt burden amounting to 80 percent of GDP;
 Whereas in response, USAID’s Office of U.S. Foreign Disaster Assistance (USAID/OFDA) provided an initial $50,000 through USAID to the Dominica Red Cross Society to support the local procurement of relief items;
 Whereas since then and as of September 18, it is estimated that a total of $165,000 of United States Government disaster relief assistance has been targeted to Dominica for additional household staples, relocation assistance, and other aid; and
 Whereas assessment teams from the USAID/OFDA are still working on the ground with the government and the Dominica Red Cross to assess and address additional needs as they surface: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that the United States Government should provide additional relief and assistance to the island of Dominica.
		
